Case 2:20-cv-01417-PD Document 2 Filed 04/03/20 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
Civil Action No. 20-1417

PROOF OF SERVICE

 

(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)
This summons for (name of individual and title, if any) Sen hy te; is “ware Fraz « IV Tre
was received by me on (date) TE 2% pb: BE ot

 

[ ] I personally served the summons on the individual at (place)

On (date) > OF

 

 

[ ] I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) _, and mailed a copy to the individual’s last known address; or

-_ J served the summons on (name of individual) , who is
designated by law to accept service of process on behalf of (name of organization)
on (date) 3 or

 

 

['] I returned the summons unexecuted because 5 or
5 Oth Z weal te the frewrebe) ck Aa fey dent, Vantuce,'s Square Preze W Te.
Dx} Other (specif): a 3fe7fteeo ab Sev LM. and the Shere bes dethg Cath side.

served? dye a) Cw D-19  kdeon, A temile em ploy ce Wek The Jorentren fey ede

se id She woul J ¥ aide Gad pie h, her ty hee pr Gna ee” T wate the Fendt a
ee e. ene > del clei? haw us The side with de FOOS bee ng: Siam ont tate the SfeCe.,
My’ ces are $ & bog “for travel and $ for services, foratotalof$ Gee .

I declare under penalty of perjury that this information is true.

x ‘a

TTR ee ee oo. Server's signature

__ Date:

 

 

te tye, Fy vey

Frimea name and title

IbIS WV, Fath, Sr,
Phin, PA (9fog

fh 'S address

Additional information regarding attempted service, etc:
